Lundberg Stratton, J.,
concurring in part and dissenting in part.
{¶ 17} I agree with the majority to the extent it holds that even where a field sobriety test is not performed in exact compliance with standardized testing procedures, an officer’s observations of the defendant are admissible not only for purposes of demonstrating probable cause, but at trial as evidence of a defendant’s intoxication. However, I continue to disagree with the majority’s conclusion that the threshold for admitting the results of the field sobriety test is strict *85compliance with standardized testing procedures and its extension of this standard to the trial setting.
{¶ 18} In State v. Homan (2000), 89 Ohio St.3d 421, 430, 732 N.E.2d 952, we held that a field sobriety test must strictly comply with standardized procedures for the results to support probable cause. I dissented, arguing that field sobriety test results should be admissible for purposes of determining probable cause when the officer performs the test in substantial compliance with standardized testing procedures. I noted that administering field sobriety tests in trying environmental conditions is difficult at best. Therefore, I believed that rather than automatically rejecting test results for any deviation from standardized procedures, the better approach would be to require substantial compliance with standardized procedures and permit trial courts to determine whether the deviation prejudiced the defendant and warranted exclusion of the results. I continue to adhere to this reasoning and believe that substantial compliance should also be the test for admissibility of field sobriety test results at trial. My view in this case, as well as in Homan, is apparently shared by the General Assembly, as evidenced by its recent enactment of R.C. 4511.19(D)(4), which allows officer testimony and test results admitted in court proceedings if the prosecution can prove that the field sobriety test was conducted in substantial compliance with applicable testing standards by clear and convincing evidence. However, because R.C. 4511.19 applies prospectively only, I continue to voice my dissent.
{¶ 19} Accordingly, I respectfully concur in part and dissent in part.